DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims state two statutory subject matters in one claim, claiming both a device and a method.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji (JP2010-108388), cited in IDS in view of Fukushima (JPH1027089), cited in IDS.
Regarding claim 1, Kaji discloses centralized control apparatus 1 comprising: a processor 3 (section 0021, medical imaging system, information processing apparatus), wherein the processor predicts, when a first operation is performed on one device of a plurality of devices including a medical instrument (section 0040-0041, 0054, input of disease name or dosage), an operation of which a number of performances is largest among operations performed next to the first operation as a second operation having a high possibility to be performed next to the first operation (section 0055, simultaneous occurrence probability, ·0.0005460882:3'' of the medication 1 and the examination 2 has tile highest simultaneous occurrence probability), and displays an operation screen for the predicted second operation on a display apparatus (Section 0056, the control unit predicts that the operation group included in the selected set of examination is the operation to be performed next, and displays a display for proposing the predicted operation as an operation candidate on the display unit).
However Kaji does not discloses second operation performed on a basis of past operation information for each procedure performed on the plurality of devices. Fukushima discloses second operation performed on a basis of past operation information for each procedure performed on the plurality of devices (claim 1). This allows for the proper operation to be performed on a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Kaji by adding second operation performed on a basis of past operation information for each procedure performed on the plurality of devices as taught by Fukushima in order to facilitate the proper operation to be performed on a patient.
Concerning claim 2, Kaji in view of Fukushima, specifically Kaji discloses the operation screen is a screen for performing at least one of an instruction relating to an execution of a function of a device related to the second operation and a setting instruction relating to the function (sections 0057-0060).
With respect to claim 3, Kaji in view of Fukushima , specifically Fukushima discloses the processor records, as the past operation information, operation data about an operation performed on the plurality of devices for each procedure (claim 1). This allows for the proper operation to be performed on a patient.
Regarding claim 4, Kaji in view of Fukushima , specifically Fukushima discloses the processor causes the operation data recording section to record an operation data string that is an array of a plurality of operation data arranged in an order of the operation performed on the plurality of devices, and predict, as the second operation, an operation of which a number of performances is largest as an operation next to the first operation in the operation data string (claim 1).
	Concerning claim 5, Kaji in view of Fukushima , specifically Kaji discloses the processor executes the second operation when an operation on the operation screen displayed on the display apparatus is not performed until predetermined timing (section 0044-0051, The prediction of the operator: to be performed next is performed based on the result of the patient semantic analysis of the history of operations performed in the past examination).
	With respect to claim 6, Kaji in view of Fukushima , specifically Kaji discloses a period of the past operation information used when the second operation is predicted can be set (section 0044-0051, The prediction of the operator: to be performed next is performed based on the result of the patient semantic analysis of the history of operations performed in the past examination).
	Regarding claim 7, Kaji in view of Fukushima , specifically Kaji discloses a device that is not used for the prediction can be set as the past operation information used when the second operation is predicted (Section 0056, the control unit predicts that the operation group included in the selected set of examination is the operation to be performed next, and displays a display for proposing the predicted operation as an operation candidate on the display unit).
	Concerning claim 8, Kaji in view of Fukushima , specifically Kaji discloses the past operation information is information for each procedure and for each user (Section 0056, the control unit predicts that the operation group included in the selected set of examination is the operation to be performed next, and displays a display for proposing the predicted operation as an operation candidate on the display unit).
	With respect to claim 9, Kaji discloses predicting, when a first operation is performed on one device of a plurality of devices including a medical instrument (section 0040-0041, 0054, input of disease name or dosage), an operation of which a number of performances is largest among operations performed next to the first operation as a second operation having a high possibility to be performed next to the first operation (section 0055, simultaneous occurrence probability, ·0.0005460882:3'' of the medication 1 and the examination 2 has tile highest simultaneous occurrence probability), and displaying an operation screen for the predicted second operation on a display apparatus (Section 0056, the control unit predicts that the operation group included in the selected set of examination is the operation to be performed next, and displays a display for proposing the predicted operation as an operation candidate on the display unit).
However Kaji does not discloses second operation performed on a basis of past operation information for each procedure performed on the plurality of devices. Fukushima discloses second operation performed on a basis of past operation information for each procedure performed on the plurality of devices (claim 1). This allows for the proper operation to be performed on a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Kaji by adding second operation performed on a basis of past operation information for each procedure performed on the plurality of devices as taught by Fukushima in order to facilitate the proper operation to be performed on a patient.
Regarding claim 10, Kaji in view of Fukushima, specifically Fukushima disclose the past operation information is information for each procedure and for each user (claim 1). This allows for the proper operation to be performed on a patient.
Concerning claim 11, Kaji in view of Fukushima, specifically Kaji disclose the second operation is executed when an operation on the operation screen displayed on the display apparatus is not performed until predetermined timing (section 0044-0051, The prediction of the operator: to be performed next is performed based on the result of the patient semantic analysis of the history of operations performed in the past examination).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792